 
 
I 
108th CONGRESS 2d Session 
H. R. 5116 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Pallone introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to waive the 24-month waiting period for Medicare coverage of individuals disabled with distant stage cancer. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the The Dean Gallo Cancer Patient Compassion Act of 2004. 
(b)FindingsCongress finds the following: 
(1)It is estimated that over 1,300,000 new cases of cancer are diagnosed each year. 
(2)Roughly, 86,000 or 7 percent of all diagnosed cancer patents have no health insurance. 
(3)Lung and colorectal cancers alone account for over a quarter of all new cases of cancer. 
(4)The 5-year survival rate for individuals with distant stage lung cancers is 3 percent. 
(5)The 5-year survival rate for individuals with distant stage colorectal cancer is 9 percent. 
(6)Individuals suffering from cancer must wait 24 months for medicare eligibility on the basis of disability. 
2.Waiver of 24-month waiting period for medicare coverage of individuals disabled with cancer 
(a)In generalSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is amended— 
(1)by redesignating paragraphs (1), (2), and (3), as subparagraphs (A), (B), and (C), respectively; 
(2)by inserting (1) after (h); 
(3)in the matter preceding subparagraph (A) of paragraph (1), as so redesignated, by striking an individual medically determined to have amyotrophic lateral sclerosis (ALS) and inserting an individual described in paragraph (2); and 
(4)by adding at the end the following new paragraph: 
 
(2)For purposes of paragraph (1), an individual described in this paragraph is any of the following: 
(A)An individual medically determined to have amyotrophic lateral sclerosis (ALS). 
(B)An individual medically determined to have stage III or IV cancer who is not enrolled, or who may not be enrolled, in a group health plan described in section 1862(b)(1)(A)(v), or a large group health plan described in section 1862(b)(1)(B)(iii), by reason of the individual's current or former employment or by reason of the current or former employment status of a member of the individual's family.. 
(b)Effective dateThe amendments made by this section shall apply to benefits for months beginning after the date of the enactment of this Act. 
 
